Citation Nr: 1605806	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO. 08-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include dermatitis, to include as due to an undiagnosed illness and exposure to hazardous materials.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1985 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A September 2014 Board decision denied the Veteran's claim for service connection for a skin disability. An October 2015 order of the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, vacating and remanding the denial of service connection for a skin disability. As such, the issue of service connection for a skin disability is again before the Board.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In the October 2012 JMR, it was noted that while the May 2012 and January 2014 VA examinations of record referenced a May 2009 private skin examination, the May 2009 skin examination was not of record. See October 2015 Joint Motion for Remand at 4. As this record is clearly relevant to the Veteran's claim, the claim must be remanded so that the May 2009 private examination report, as well as any further outstanding records, can be associated with the Veteran's claims file.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, VA provided a VA examination most recently in January 2014, and obtained an addendum opinion to that examination in April 2014. In the January 2014 examination report, the examiner stated that a medical opinion could not be provided as there was no current skin disability at the time of the examination, even though the examiner noted prior diagnoses of dermatitis. This opinion was then reiterated in the April 2014 addendum. In the October 2015 JMR, it was found that the opinions were inadequate, as the examiner should have still provided an opinion based on the prior diagnoses of dermatitis reflected by the record, regardless of whether there was an active skin disability at the time of examination. See October 2015 Joint Motion for Remand at 3. As such, the Board must remand the claim for a new examination to determine the nature and etiology of the claimed skin disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or identify and authorize the release of all treatment records associated with his claimed disability.  

The Veteran should specifically be asked to provide or identify and authorize the release of records from the provider who treated him for a "rash on posterior thighs and calves" which reportedly occurred "about 8/15/06."  See VA examination report of May 2012.   

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Obtain all outstanding VA treatment records, including those dated from February 2007 to May 2009 and those dated from March 2012.

3.  Associate with VBMS a copy of the May 2009 fee-basis treatment records pertaining to the Veteran.  See May 8, 2009, Fee Consult, NonVA Consult, which notes "Consult Fee Demrmatology [sic] Documents received from outside provider are scanned to this Fee consult.  Access the report via VISTA IMAGING for complete documentation of this treatment."  

As the Board cannot access this scanned document, the AOJ must obtain a copy from VISTA IMAGING and upload the copy into VBMS.  
 
4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin disability, other than the examiner who provided the January 2014 and April 2014 opinions. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a) Is the claimed skin disability attributable to a known clinical diagnosis, and, if so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability is related to his active duty service, to include exposure to hazardous substances?

b) If a skin disorder is not manifested at the time of the examination and/or no skin disorder is diagnosed, the examiner must still provide an opinion as to whether the previously diagnosed dermatitis/eczema (or any other dermatological diagnosis shown by the medical evidence) is related to service to include exposure to hazardous materials.   

c) Also, is there any skin symptomatology which is not attributable to a known diagnosis and which is therefore a sign or symptom of a medically unexplained chronic multisymptom illness or undiagnosed illness?

In answering these questions, the examiner must address the Veteran's arguments that 1) his skin disorder is due to an undiagnosed illness, and 2) that dermatitis is not a "known clinical diagnosis" and instead is a "description of his symptoms." See October 2015 Joint Motion for Remand at 4.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




